MEMORANDUM AND ORDER
PLATT, District Judge.
By memorandum dated September 11, 1974, this Court referred this ease to U. S. Magistrate Vincent A. Catoggio to supervise pretrial discovery.
By letters dated June 26, 1975, and July 9, 1975, addressed to Evelyn A. Williams, Esq., 461 Central Park West, New York, New York 10025, counsel for the plaintiff herein, Magistrate Catoggio scheduled pretrial hearings on July 9, 1975 and September 29, 1975 at 2:30 P.M., respectively. On both occasions counsel for the plaintiff failed to appear.
In the letter dated June 26, 1975, Magistrate Catoggio stated that “In the event you fail to appear at that time (July 9, 1975 at 2:30 P.M.) I will recommend to Judge Platt that the complaint be dismissed.”
By memorandum dated September 29, 1975, Magistrate Catoggio has recommended that plaintiff’s complaint be dismissed and accordingly the same is dismissed.
So ordered.